


GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT, dated as of June 26, 2014 (the “Effective Date”), (as
amended, restated, supplemented or otherwise modified from time to time, this
“Guaranty”), is made by Home Loan Servicing Solutions, Ltd. (“Guarantor”) in
favor of Wells Fargo Bank, National Association (“Buyer”).
RECITALS
A.    Pursuant to the Master Repurchase Agreement and Securities Contract, dated
as of June 26, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Master Repurchase Agreement”), by and between HLSS
Mortgage Master Trust II (“Seller”) and Buyer, Buyer has agreed to purchase
certain mortgage loans (as more particularly defined in the Master Repurchase
Agreement, the “Mortgage Loans”) from Seller and Seller has agreed to repurchase
such Mortgage Loans upon the terms and subject to the conditions set forth
therein.
B.    Guarantor indirectly owns and controls 100% of the Equity Interests (as
more particularly defined in the Master Repurchase Agreement) of Seller.
C.    It is a condition precedent to the obligation of Buyer to purchase the
Mortgage Loans from Seller under the Master Repurchase Agreement that Guarantor
shall have executed and delivered this Guaranty to Buyer.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
1.Defined Terms. Unless otherwise defined herein, terms which are defined in the
Master Repurchase Agreement and used herein are so used as so defined. Whenever
used herein, unless the context otherwise requires, the following words and
phrases shall have the following meanings:
(a)    “Seller Entity”: Each of Seller and Guarantor.
(b)    “Guarantor Obligations”: Shall mean all Repurchase Obligations,
including, without limitation, the obligations and liabilities of Seller to
Buyer, whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, which may arise under, or out of or in
connection with the Master Repurchase Agreement and any other Repurchase
Document, whether on account of the Repurchase Price, Price Differential,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to Buyer that are
required to be paid by a party to the Transaction pursuant to the terms of the
Repurchase Documents and costs of enforcement of this Guaranty) or otherwise.
2.    Guaranty.
(a)    Guarantor hereby unconditionally and irrevocably guarantees to Buyer and
its successors and permitted indorsees, transferees and assigns, the due and
punctual payment of all of the Guarantor Obligations (whether at the stated
maturity, by acceleration or otherwise).

- 1 -

--------------------------------------------------------------------------------



(b)    Guarantor further agrees to pay as directed by Buyer all reasonable
third-party out-of-pocket costs and expenses (including reasonable legal fees
and expenses) incurred by Buyer in enforcing or obtaining advice of counsel in
respect of any rights with respect to, or collecting, and/or enforcing any
rights with respect to, or collecting against, Guarantor under this Guaranty.
(c)    Guarantor shall make payment of the Guarantor Obligations and other
amounts payable by Guarantor hereunder promptly upon written demand therefor
(and in any event within five (5) Business Days), in compliance with this
Guaranty. Buyer shall not be required to seek payment or performance from Seller
or any other person or entity or to seek any other recourse prior to demanding
payment of the Guarantor Obligations from Guarantor.
(d)    No payment or payments made by Seller or any other Person or received or
collected by Buyer from Seller or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guarantor Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of Guarantor
hereunder until all of the Repurchase Obligations have been paid in full;
provided, that Buyer shall not be entitled to double recovery. Guarantor shall
remain liable under this Guaranty until the Repurchase Obligations are satisfied
and paid in full and the Master Repurchase Agreement and the other Repurchase
Documents are terminated, notwithstanding any payment or payments referred to in
the foregoing sentence.
(e)    Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to Buyer on account of its liability hereunder, it will
notify Buyer in writing that such payment is made under this Guaranty for such
purpose.
3.    Representations and Warranties of Guarantor. Guarantor represents and
warrants, on and as of the date of this Guaranty and at all times when any
Repurchase Obligations are outstanding (except as provided in clause (a) and
clause (b)) as follows:
(a)    Guarantor. Guarantor has been duly formed and validly exists in good
standing as an exempted company under the laws of the Cayman Islands, which is
the jurisdiction of its formation. Guarantor: (a) has all requisite power,
authority, legal right and licenses, except for any failure to obtain such a
license that would not have a Material Adverse Effect, (b) as of each Purchase
Date, is duly qualified to do business in all jurisdictions necessary, except
for any failure to obtain such a qualification that would not have a Material
Adverse Effect, and (c) has been duly authorized by all necessary action, to
(w) own, lease and operate its properties and assets, (x) conduct its business
as presently conducted, and (y) execute, deliver and perform its obligations
under this Guaranty and any other Repurchase Documents to which it is a party.
Guarantor’s exact legal name is set forth in the preamble and signature pages of
this Guaranty.Guaranty. This Guaranty and each other Repurchase Document to
which Guarantor is a party has been duly executed and delivered by Guarantor and
constitutes the legal, valid and binding obligation of Guarantor enforceable
against Guarantor in accordance with its terms, except as such enforceability
may be limited by Insolvency Laws and general principles of equity. The
execution, delivery and performance by Guarantor of this Guaranty and each other
Repurchase Document to which it is a party does not and will not (i) conflict
with, result in a breach of, or constitute (with or without notice or lapse of
time or both) a default under, any (x) Governing Document, Indebtedness,
Guarantee Obligation or Contractual Obligation applicable to Guarantor or any of
its properties or assets, (y) Requirements of Law, or (z) approval, consent,
judgment, decree, order or demand of any Governmental Authority, except, in each
case, for any breach set forth in this sentence that would not have a Material
Adverse Effect, or (ii) result in the creation of any Lien (other than Permitted
Liens) on any of the properties or assets of Guarantor. All approvals,
authorizations, consents, orders, filings, notices or other actions of any
Person or Governmental Authority required for the execution, delivery and
performance

- 2 -

--------------------------------------------------------------------------------



by Guarantor of the Guaranty and all other Repurchase Documents to which it is a
party have been obtained, effected, waived or given and are in full force and
effect except for any authorizations, approvals, consents, filings or
registrations if not obtained would not have a Material Adverse Effect. As of
each Purchase Date, there is no litigation, proceeding or investigation pending
or, to the Knowledge of Guarantor threatened, against Guarantor or any of its
Affiliates before any Governmental Authority (1) asserting the invalidity of
this Guaranty or any Repurchase Document, (2) seeking to prevent the
consummation of any Transaction, or (3) seeking any determination or ruling that
could reasonably be expected to have a Material Adverse Effect.
(b)    Solvency. Neither Guarantor nor any of its Affiliates (excluding any
Affiliate that is a Variable Interest Entity) is or has ever been the subject of
an Insolvency Proceeding. Guarantor and each of its Affiliates (excluding any
Affiliate that is a Variable Interest Entity) is Solvent and the Guarantor
Obligations do not and will not render Guarantor or any of its Affiliates
(excluding any Affiliate that is a Variable Interest Entity) not Solvent.
Guarantor is not entering into this Guaranty with the intent to hinder, delay or
defraud any creditor of Guarantor or any Affiliate (excluding any Affiliate that
is a Variable Interest Entity) of Guarantor. Guarantor has received or will
receive reasonably equivalent value for this Guaranty. Guarantor has adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations.
Guarantor is generally able to pay, and as of the date hereof is paying, its
debts as they come due.
(c)    Financial Condition. The audited consolidated financial statements of
Guarantor as at the fiscal year most recently ended (2013), including, but not
limited to, the related audited balance sheet, the related audited statements of
income, partners’ equity, retained earnings and cash flows, setting forth in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification arising out of the audit
conducted by Guarantor’s independent certified public accountants, copies of
which have been delivered to Buyer, are complete and correct and present fairly
the financial condition of Guarantor as of such date and the results of its
operations and cash flows for the fiscal year then ended. All such financial
statements, including related schedules and notes, were prepared in accordance
with GAAP except as disclosed therein. Guarantor does not have any material
contingent liability or liability for Taxes or any long term lease or unusual
forward or long term commitment, including any Derivative Contract, which is not
reflected in the foregoing statements or notes. Since the date of the financial
statements and other information delivered to Buyer prior to the Closing Date,
Guarantor has not sold, transferred or otherwise disposed of any material part
of its property or assets (except pursuant to the Repurchase Documents) or
acquired any property or assets (including Equity Interests of any other Person)
that are material in relation to the financial condition of Guarantor or Seller.
(d)    True and Complete Disclosure. The information, reports, certificates,
documents, financial statements, operating statements, forecasts, books,
records, files, exhibits and schedules furnished by or on behalf of Guarantor to
Buyer in connection with this Guaranty, the Repurchase Documents and any
Transaction, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of Guarantor to Buyer in connection with this Guaranty,
the Repurchase Documents and any Transaction will be true, correct and complete
in all material respects, or in the case of projections will be based on
reasonable estimates prepared and presented in good faith, on the date as of
which such information is stated or certified.
(e)    Compliance with Law. Guarantor has complied in all respects with all
Requirements of Laws. Neither Guarantor nor any Affiliate of Guarantor (a) is an
“enemy” or an “ally of the enemy” as defined in the Trading with the Enemy Act
of 1917, (b) is in violation of any Anti-Terrorism Laws, (c) is a

- 3 -

--------------------------------------------------------------------------------



blocked person described in Section 1 of Executive Order 13224 or to its
knowledge engages in any dealings or transactions or is otherwise associated
with any such blocked person, (d) is in violation of any country or list based
economic and trade sanction administered and enforced by the Office of Foreign
Assets Control, (e) is a Sanctioned Entity, (f) has more than 10% of its assets
located in Sanctioned Entities, or (g) derives more than 10% of its operating
income from investments in or transactions with Sanctioned Entities. Neither
Guarantor nor any Affiliate of Guarantor (a) is or is controlled by an
“investment company” as defined in such Act or is exempt from the provisions of
the Investment Company Act, (b) is a “broker” or “dealer” as defined in, or
could be subject to a liquidation proceeding under, the Securities Investor
Protection Act of 1970, or (c) is subject to regulation by any Governmental
Authority limiting its ability to incur the Repurchase Obligations. Guarantor
and all Affiliates of Guarantor are in compliance with the Foreign Corrupt
Practices Act of 1977 and any foreign counterpart thereto. Neither Guarantor nor
any Affiliate of Guarantor has made, offered, promised or authorized a payment
of money or anything else of value (a) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (b) to any foreign official, foreign political party, party official or
candidate for foreign political office, or (c) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to Guarantor, any Affiliate of Guarantor or any other Person, in violation of
the Foreign Corrupt Practices Act.
(f)    No Default or Material Adverse Effect. No Event of Default exists. No
material default or event of default (however defined) exists under any
Indebtedness, Guarantee Obligations or Contractual Obligations of Guarantor.
Guarantor believes that it is and will be able to pay and perform each
agreement, duty, obligation and covenant contained in the Repurchase Documents
and any Mortgage Loan Documents to which it is a party, and that it is not
subject to any agreement, obligation, restriction or Requirements of Law which
would unduly burden its ability to do so or could reasonably be expected to have
a Material Adverse Effect. Guarantor has no Knowledge of any actual or
prospective development, event or other fact that could reasonably be expected
to have a Material Adverse Effect. No Internal Control Event has occurred.
(g)    [Reserved].
(h)    Taxes. Guarantor and each Affiliate of Guarantor have filed all required
federal income tax returns and all other material tax returns, domestic and
foreign, required to be filed by them, or with respect to any of their
properties or assets (taking into account extensions) and have paid all material
Taxes (including mortgage recording Taxes and all income or franchise Taxes) due
and payable by them pursuant to such returns or pursuant to any assessment
received by them, except for any such Taxes that are being contested in good
faith by appropriate proceedings diligently conducted and for which appropriate
reserves have been established in accordance with GAAP. Guarantor and each
Affiliate of Guarantor have paid, or have provided adequate reserves for the
payment of, all such taxes for all prior fiscal years and for the current fiscal
year to date. There is no material action, suit, proceeding, investigation,
audit or claim relating to any such taxes now pending or, to the Knowledge of
Guarantor, threatened by any Governmental Authority which is not being contested
in good faith as provided above. Neither Guarantor nor any Affiliate of
Guarantor has entered into any agreement or waiver or been requested to enter
into any agreement or waiver extending any statute of limitations relating to
the payment or collection of taxes, or is aware of any circumstances that would
cause the taxable years or other taxable periods of Guarantor or any Affiliate
of or Guarantor not to be subject to the normally applicable statute of
limitations. No tax liens have been filed against any assets of Guarantor.
(i)    Master Repurchase Agreement. Guarantor has received and reviewed copies
of the Master Repurchase Agreement.

- 4 -

--------------------------------------------------------------------------------



4.    Covenants of Guarantor. Guarantor hereby covenants and agrees that:
(a)    Financial Information. From time to time, Guarantor shall, or shall cause
Seller to, deliver to Buyer such information regarding the financial condition,
operations, or business of Guarantor as specified in Section 8.09 of the Master
Repurchase Agreement.
(b)    Financial Covenants.
(i)    As of the close of business on the last Business Day of any calendar
month, Guarantor shall not have failed to satisfy the Liquidity Requirement.
(ii)    As of the close of business on the last Business Day of any calendar
month, Guarantor shall not have failed to satisfy the Adjusted Tangible Equity
Requirement.
(iii)    Guarantor’s average net income, determined in accordance with GAAP, for
any two consecutive fiscal quarters shall not be less than $1.00.
(c)    Existence; Governing Documents; Conduct of Business. Guarantor shall
(a) preserve and maintain its legal existence, (b) qualify and remain qualified
in good standing in each jurisdiction where the failure to be so qualified would
have a Material Adverse Effect, (c) comply with its Governing Documents, and
(d) not modify, amend or terminate its Governing Documents. Guarantor shall
(a) not engage in any activities other than those expressly permitted under its
Governing Documents and (b) maintain and preserve all of its material rights,
privileges, licenses and franchises necessary for the operation of its business.
(d)    Litigation. At all times during the term of this Guaranty, to the extent
permitted by applicable law Guarantor shall immediately notify Buyer of the
occurrence of any of the following of which a Responsible Officer of Seller or
Guarantor has Knowledge, together with a certificate of a Responsible Officer of
Guarantor setting forth details of such occurrence and any action Guarantor has
taken or proposes to take with respect thereto: (i) the commencement of any
material litigation, action, suit, arbitration, investigation or other material
legal or arbitrable proceedings before any Governmental Authority or (ii) the
settlement of any material judgment in litigation, action, suit, arbitration,
investigation or other legal or arbitrable proceedings before any Governmental
Authority that (a) questions or challenges the validity or enforceability of
this Guaranty or any other Repurchase Document, or (B) individually or in the
aggregate, is likely to be determined adversely and, if adversely determined,
could reasonably be likely to have a Material Adverse Effect.
(e)    Prohibition of Fundamental Changes. Guarantor shall not enter into a
merger or consolidation, or liquidate, wind up or dissolve, or sell all or
substantially all of its assets or properties, without the consent of Buyer.
(f)    Transactions with Seller. Guarantor will not enter into transactions,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with Seller unless the transaction is
(i) otherwise not prohibited under the Repurchase Documents and (ii) upon
commercially reasonable terms similar to those available to unaffiliated parties
in an arm’s-length transaction.
(g)    Bankruptcy. Guarantor shall not take any Insolvency Action with respect
to Seller, nor permit Seller to take any Insolvency Action with respect to
itself.

- 5 -

--------------------------------------------------------------------------------



5.    Guaranty Default. Each of the following events shall constitute a
“Guaranty Default” and an Event of Default under the Master Repurchase
Agreement: (a) any failure by Guarantor to make a payment of any Guarantor
Obligation within five (5) Business Days when due; (b) any failure by Guarantor
to satisfy at all times any covenant in Section 4(b); (c) any failure by
Guarantor to satisfy at all times any covenant (other than any covenant in
Section 4(b)) or Guarantor Obligation or other terms set forth in this Guaranty
in all material respects, and such failure continues unremedied for ten (10)
Business Day after the earlier of receipt of notice thereof from Buyer the
discovery of such failure by Guarantor; (d) in the case of a failure to perform
or observe any representation and warranty and such failure continues unremedied
for five (5) Business Day after the earlier of receipt of notice thereof from
Buyer the discovery of such failure by Guarantor; or (e) the obligations of
Guarantor under this Guaranty shall cease to be in effect or Guarantor
repudiates or challenges the validity of this Guaranty.
6.    No Subrogation. Notwithstanding any payment or payments made by Guarantor
hereunder or any set-off or application of funds of Guarantor by Buyer or any of
its Affiliates, Guarantor shall not be entitled to be subrogated to any of the
rights of Buyer against Seller or any collateral security or Guarantee
Obligation or right of offset held by Buyer for the payment of the Guarantor
Obligations, nor shall Guarantor seek or be entitled to seek any contribution or
reimbursement from Seller in respect of payments made by Guarantor hereunder,
until all amounts owing to Buyer by Seller on account of the Guarantor
Obligations are paid and satisfied in full and the Master Repurchase Agreement
is terminated. If any amount shall be paid to Guarantor on account of such
subrogation rights at any time when all of the Guarantor Obligations shall not
have been paid and satisfied in full, such amount shall be held by Guarantor in
trust for Buyer, segregated from other funds of Guarantor, and shall, forthwith
upon receipt by Guarantor, be turned over to Buyer in the exact form received by
Guarantor (duly indorsed by Guarantor to Buyer, if required), to be applied
against the Guarantor Obligations, whether matured or unmatured, in such order
as Buyer may determine. Nothing in the foregoing shall prevent or prohibit
Guarantor from receiving and retaining distributions from Seller in the ordinary
course provided that such distributions are not then prohibited by the Master
Repurchase Agreement. Buyer shall have no obligation to protect, secure, perfect
or insure any Lien at any time held by it as security for Guarantor Obligations
for the Master Repurchase Agreement or for this Guaranty or any property subject
thereto.
7.    Amendments, Etc. with Respect to the Guarantor Obligations. Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against Guarantor and without notice to or further assent by
Guarantor, any demand for payment of any of the Guarantor Obligations made by
Buyer may be rescinded by Buyer and any of the Guarantor Obligations continued,
and the Guarantor Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or Guarantee Obligation therefor or
right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised,
terminated, waived, surrendered or released by Buyer, and the Master Repurchase
Agreement and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
Buyer may deem advisable from time to time, and any right of offset at any time
held by Buyer for the payment of the Guarantor Obligations may be sold,
exchanged, waived, surrendered or released.
8.    Waiver of Rights. Except as otherwise expressly provided herein, Guarantor
waives any and all notice of any kind including, without limitation, notice of
the creation, renewal, extension or accrual of any of the Guarantor Obligations,
and notice of or proof of reliance by Buyer upon this Guaranty or acceptance of
this Guaranty; the Guarantor Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this Guaranty; and all dealings between
Seller and Guarantor, on the one hand, and Buyer, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Guaranty.

- 6 -

--------------------------------------------------------------------------------



Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon Seller with respect to the Repurchase
Obligations or the Guarantor Obligations, respectively.
9.    Guaranty Absolute and Unconditional. Guarantor understands and agrees that
this Guaranty shall be construed as a continuing, absolute and unconditional
Guarantee of the full and punctual payment and performance of the Guarantor
Obligations (and not of their collectability only) without regard to (a) the
validity, regularity or enforceability of the Master Repurchase Agreement or any
other Repurchase Document, any of the Guarantee Obligations or right of offset
with respect thereto at any time or from time to time held by Buyer, (b) any
defense, set-off, deduction, abatement, recoupment, reduction or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by Seller against Buyer, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of Seller or
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of Seller for Guarantor or of Guarantor from this Guaranty,
in bankruptcy or in any other instance. When making a demand hereunder or
pursuing its rights and remedies hereunder against Guarantor, Buyer may, but
shall be under no obligation to, make a similar demand on Seller or pursue such
rights, powers, privileges and remedies as it may have against Seller or any
other Person or any right of offset with respect thereto, and any failure by
Buyer to make any such demand or pursue such other rights or remedies or to
collect any payments from Seller or any such other Person or to exercise any
such right of offset, or any release of Seller or any such other Person or right
of offset, shall not relieve Guarantor of any obligations or liability
hereunder, and shall not impair or affect the rights, powers, privileges and
remedies, whether express, implied or available as a matter of law or equity, of
Buyer against Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings. This Guaranty shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon Guarantor and the successors and assigns thereof, and
shall inure to the benefit of Buyer, and its successors and permitted indorsees,
transferees and assigns, until all the Repurchase Obligations shall have been
satisfied by performance and payment in full and the Master Repurchase Agreement
and the other Repurchase Documents shall have been terminated, notwithstanding
that from time to time during the term of the Master Repurchase Agreement,
Seller may be free from any Repurchase Obligations.
10.    Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guarantor Obligations is rescinded or must otherwise be restored or
returned by Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or Guarantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
Seller or Guarantor or any substantial part of its property, or otherwise, all
as though such payments had not been made.
11.    Payments. Payments hereunder shall be made to Buyer without deduction,
abatement, recoupment, reduction, set-off or counterclaim other than a defense
of payment or performance, in U.S. Dollars and in accordance with the wiring
instructions of Buyer.
12.    Notices. Any and all notices statements, demands or other communications
hereunder may be given (i) by Buyer to Guarantor by mail, facsimile, messenger
or otherwise to the address specified at the “Address for Notices” specified on
the signature page, or so sent to Guarantor at any other place specified in a
notice of change of address hereafter received by Buyer, and (ii) by Guarantor
to the Buyer at the address or email address set forth below.

- 7 -

--------------------------------------------------------------------------------



Wells Fargo Bank, National Association
c/o Wells Fargo Securities LLC
550 S. Tryon Street, 5th Floor
MAC D1086-051
Charlotte, North Carolina 28202
Telephone:  704-410-2487
Fax:  (704) 410-0220
Attn:  Goetz Rokahr
Email:  goetz.rokahr@wellsfargo.com


with copies to:


Steven H. Becker, Esq.
Hunton & Williams LLP
200 Park Avenue, 52nd Floor
New York, New York 10166-0091
Telephone: (212) 309-1133
Fax: (212) 309-1837
Email: sbecker@hunton.com


13.    Integration; Severability. This Guaranty contains the final and complete
integration of all prior expressions by Guarantor in favor of Buyer and shall
supersede any existing agreements by Guarantor in favor of Buyer with respect to
the subject matter hereof. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement. In case any provision of this Guaranty shall be invalid,
illegal, or unenforceable, the validity, legality and enforceability of the
remaining provisions shall, to the extent permitted by law, not in any way be
effected or impaired thereby.
14.    Section Headings. The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
15.    Amendments in Writing; No Waiver. Buyer shall not be deemed by any act
(except by a written instrument as set forth below), delay, indulgence, omission
or otherwise be deemed to have waived any right, power, privilege or remedy
hereunder or to have acquiesced in any default or nonperformance by Guarantor
hereunder or any breach of any of the terms and conditions hereof. No failure on
the part of Buyer to exercise, or delay in exercising, any right or remedy under
this Guaranty shall operate as a waiver hereof; nor shall any single or partial
exercise of any right or remedy thereunder preclude any further exercise thereof
or the exercise of any other right. The rights and remedies in this Guaranty are
cumulative and not exclusive of any rights and remedies provided by law. Except
as otherwise expressly provided herein, no amendment, waiver or other
modification of any provision of this Guaranty shall be effective without the
signed agreement of Guarantor and Buyer, provided that any provision of this
Guaranty may be waived in writing by Buyer. Any waiver or consent under this
Guaranty shall be effective only if it is in writing and only in the specific
instance and for the specific purpose for which given. Any such waiver by Buyer
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which Buyer would otherwise have on any future
occasion.
16.    Successors and Assigns; No Third Party Beneficiaries. Guarantor shall not
sell, assign or transfer any of its rights or the Guarantor Obligations or
delegate its duties under this Guaranty without the

- 8 -

--------------------------------------------------------------------------------



prior written consent of Buyer, or except as contemplated herein, and any
attempt by Guarantor to do so without such consent shall be null and void.
Subject to the foregoing, this Guaranty shall be binding upon and shall inure to
the benefit of each party hereto and their respective successors and permitted
assigns. Nothing in this Guaranty, express or implied, shall give to any Person
other than the parties hereto any benefit or any legal or equitable right,
power, remedy or claim hereunder.
17.    Governing Law. This Guaranty and any claim, controversy or dispute
arising under or related to or in connection with this Guaranty, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York without regard to any conflicts of law principles other than Sections
5-1401 and 5-1402 of the New York General Obligations Law.
18.    Submission To Jurisdiction, Service Of Process. Guarantor irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty or the other Repurchase Documents,
or for recognition or enforcement of any judgment, and Guarantor irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State court or, to the fullest
extent permitted by applicable law, in such Federal court. Guarantor agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty or the other Repurchase Documents
shall affect any right that Buyer may otherwise have to bring any action or
proceeding arising out of or relating to this Guaranty of the other Repurchase
Documents against Guarantor or its properties in the courts of any jurisdiction.
Guarantor irrevocably and unconditionally waives, to the fullest extent
permitted by Requirements of Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Guaranty and the other Repurchase Documents in any court
referred to above, and the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
19.    Important Waivers.
(i)    TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN GUARANTOR AND BUYER OR ANY
INDEMNIFIED PARTY, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT
OF, CONNECTED WITH OR RELATED TO THIS GUARANTY, THE OTHER REPURCHASE DOCUMENTS,
ANY DEALINGS OR COURSE OF CONDUCT BETWEEN THEM RELATED TO THIS GUARANTY, OR ANY
STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF EITHER PARTY. GUARANTOR WILL
NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. INSTEAD, ANY SUCH DISPUTE RESOLVED IN
COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
(ii)    TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY WAIVES
ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY
INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED
ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY

- 9 -

--------------------------------------------------------------------------------



OTHER LEGAL THEORY, WHETHER THE LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND
REGARDLESS OF THE FORM OF THE CLAIM OF ACTION.
(iii)     EACH PARTY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
BUYER OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE
OTHER PARTY OR AN INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY OF THE
WAIVERS IN THIS SECTION 19 IN THE EVENT OF LITIGATION OR OTHER CIRCUMSTANCES.
THE SCOPE OF SUCH WAIVERS IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THE REPURCHASE DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.
(iv)    EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 19 ARE A
MATERIAL INDUCEMENT FOR SUCH PARTY TO ENTER INTO A BUSINESS RELATIONSHIP WITH,
THAT SUCH PARTY HAS ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE
REPURCHASE DOCUMENTS, AND THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS
IN THEIR RELATED FUTURE DEALINGS UNDER THE REPURCHASE DOCUMENTS. EACH PARTY
FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL AND OTHER
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
(v)    THE WAIVERS IN THIS SECTION 19 ARE IRREVOCABLE, MEANING THAT THEY MAY NOT
BE MODIFIED ORALLY, AND SHALL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO ANY OF THE REPURCHASE DOCUMENTS. IN THE EVENT OF LITIGATION,
THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
(vi)    THE PROVISIONS OF THIS SECTION 19 SHALL SURVIVE TERMINATION OF THE
REPURCHASE DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN FULL OF THE OBLIGATIONS.
20.    Setoff. In addition to any rights now or hereafter granted under the
Repurchase Documents, Requirements of Law or otherwise, Guarantor, on behalf of
itself and each of its Affiliates (excluding in this Section 20 any Affiliate
that is a Variable Interest Entity), hereby grants to Buyer and each Indemnified
Person, to secure repayment of the Repurchase Obligations, a right of set-off
upon any and all of the following: (i)  monies, securities, collateral or other
property of Guarantor and its respective Affiliates and any proceeds from the
foregoing, now or hereafter held or received by Buyer, any Affiliate of Buyer or
any Indemnified Person, for the account of Guarantor, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, (ii) any and all
deposits (general, specified, special, time, demand, provisional or final) and
credits, claims or Indebtedness of Guarantor or any Affiliate Guarantor at any
time existing, (iii) any obligation owed by Buyer or any Affiliate of Buyer to
Guarantor or any Affiliate of Guarantor and (iv) any Repurchase Obligations or
Indebtedness owed by Guarantor or any Affiliate of Guarantor and any
Indebtedness owed by Buyer or any Affiliate of Buyer to Guarantor or any
Affiliate of Guarantor, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, whether or not arising under the Repurchase
Documents and irrespective of the currency, place of payment or booking office
of the amount or obligation and in each case at any time held or owing by Buyer,
any Affiliate of Buyer or any Indemnified Person to or for the credit of
Guarantor or any Affiliate of Guarantor, without prejudice to Buyer’s right to
recover any deficiency. Each of Buyer, each Affiliate of Buyer and each
Indemnified Person is hereby authorized upon

- 10 -

--------------------------------------------------------------------------------



any amount becoming due and payable by Guarantor or any Affiliate of Guarantor
to Buyer or any Indemnified Person under the Repurchase Documents, the
Repurchase Obligations or otherwise or upon the occurrence of an Event of
Default, without notice Guarantor or any Affiliate of Guarantor, any such notice
being expressly waived by Guarantor and each Affiliate of Guarantor to the
extent permitted by any Requirements of Law, to set-off, appropriate, apply and
enforce such right of set-off against any and all items hereinabove referred to
against any amounts owing to Buyer or any Indemnified Person by Guarantor or any
Affiliate of Guarantor under the Repurchase Documents and the Repurchase
Obligations, irrespective of whether Buyer, any Affiliate of Buyer or any
Indemnified Person shall have made any demand under the Repurchase Documents and
regardless of any other collateral securing such amounts, and in all cases
without waiver or prejudice of Buyer’s rights to recover any deficiency.
Guarantor and all Affiliates of Guarantor shall be deemed directly indebted to
Buyer and the other Indemnified Persons in the full amount of all amounts owing
to Buyer and the other Indemnified Parties by Guarantor and all Affiliates of
Guarantor under the Repurchase Documents and the Repurchase Obligations, and
Buyer and the other Indemnified Persons shall be entitled to exercise the rights
of set-off provided for above. ANY AND ALL RIGHTS TO REQUIRE BUYER OR OTHER
INDEMNIFIED PERSONS TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO THE
PURCHASED ASSETS OR OTHER INDEMNIFIED PERSONS UNDER THE REPURCHASE DOCUMENTS,
PRIOR TO EXERCISING THE FOREGOING RIGHT OF SET-OFF, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED BY GUARANTOR AND EACH AFFILIATE OF GUARANTOR.
21.    Counterparts; Electronic Transmission. This Guaranty may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
shall together constitute but one and the same instrument. Delivery of an
executed counterpart of this Guaranty by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart hereof.
[Signature appears on the following page.]



- 11 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered as of the day and year first above written.
HOME LOAN SERVICING SOLUTIONS, LTD., as Guarantor
By:        
Name:        
Title:        
Address for Notices:
[___________]
Attention: [_______]
Fax: [_________]
Email: [_________]







[Guaranty Agreement]

--------------------------------------------------------------------------------




Acknowledged and Agreed to by:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Buyer




By:        
Name:        
Title:        



[Guaranty Agreement]